Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 1 of 16 PageID 22




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

DAVID LEONARD, an individual,

             Plaintiff,

v.                                              Case No.: 8:21-cv-02187

CB ROOFING CONSTRUCTION, INC,
a Florida corporation company and
CHAD BOWMAN, an individual,

            Defendants.
_______________________________________/

                                     COMPLAINT

      1.     Plaintiff, DAVID LEONARD (“Plaintiff”), an individual, brings the

following actions against CB ROOFING CONSTRUCTION, INC., a Florida corporation

("CB"), and CHAD BOWMAN, an individual ("Bowman") (collectively referred to as

“Defendants”) and states:

                              GENERAL ALLEGATIONS

      2.     This is an action based on a federal question: a claim for failure to pay

minimum wage and failure to pay overtime in violation of the Fair Labor Standards Act,

29 U.S.C. § 201, et seq., and supplemental claims under Florida law for unpaid wages and

detrimental reliance for which this Court has jurisdiction pursuant to 28 U.S.C. § 1367.

      3.     Plaintiff resides in Hillsborough County, Florida.

      4.     Defendant CB is a Florida corporation with its principal place of business

in Hillsborough County, Florida.

      5.     Defendant Bowman is the owner and President of Defendant CB.
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 2 of 16 PageID 23




        6.    Upon information and belief, Defendant Bowman usurped the assets of

Defendant CB for personal use, engaged in waste of CB assets, and/or wrongfully and

distributed CB assets without proper consideration for creditors such as Plaintiff, and as

a result, Defendant Bowman should be held personally liable to Plaintiff for damages

attributable to Defendant CB.

        7.    Plaintiff was employed by Defendant CB as a full time roofing sales

representative from September 7, 2020, to May 13, 2021, and performed his duties in the

Tampa Bay area, within the jurisdiction of this Court.

        8.    Defendants promised to pay Plaintiff commissions on his sales, but then

failed to compensate Plaintiff as agreed, including failure to pay minimum wage for two

(2) months, failure to pay overtime, and failure to pay any wages at all for 11 weeks.

        9.    On June 7, 2021, Plaintiff, via the undersigned, sent a letter to Defendants

demanding payment for hours worked. See Exhibit A attached.

        10.   Defendants received the letter and responded that they did not pay him

due to allegations that Plaintiff had started his own roofing business, and that he was

“sketchy” and “his demeanor was off”. See Exhibit B attached.

        11.   Although Defendant Bowman’s allegations are untrue, unfounded,

improper, and irrelevant to this matter, Defendants’ statements also lack merit because

payment of wages, including minimum wage and overtime, is not contingent on the

quality of an employee’s work.

        12.   Plaintiff relied on Defendants’ implied promise that Plaintiff would be

compensated in compliance with both federal and Florida law.

        13.   Plaintiff was a mis-classified as an independent contractor.

        14.   Any conditions precedent for the claims described below were satisfied.



Page 2 of 8
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 3 of 16 PageID 24




                                COUNT 1:
                 VIOLATION OF FAIR LABOR STANDARDS ACT

        15.   Plaintiff re-alleges paragraphs 1 through 14 of this Complaint.

        16.   This is a civil action for relief under the Fair Labor Standards Act, as

amended, 29 U.S.C. § 216(b) (“FLSA”), and brought to recover minimum wage,

liquidated damages, costs, and reasonable attorneys’ fees.

        17.   Defendant CB is a covered enterprise under the FLSA.

        18.   Defendant Bowman is the owner, shareholder, and officer of Defendant CB

with operational control, and he acted directly in the interests of CB in relation to

Plaintiff’s employment and served as Plaintiff’s direct supervisor.

        19.   As a result, Defendant Bowman meets the FLSA definition of “employer”,

and he is jointly and severally liable under the FLSA for Plaintiff’s damages.

        20.   At all times relevant to this Complaint, Defendants owned and operated a

business engaged in commerce as defined in the FLSA, 29 U.S.C. §§ 203(r) and 203(s).

        21.   Defendants operated a business that hired employees to sell and install

residential roofing projects to consumers, then procured roofing products from multiple

out of state vendors including Owens Corning in Ohio, Tamko Building Products in

Kansas, and GAF in New Jersey, then installed the roofing products, and processed

payments via interstate banks, the internet and/or interstate mail.

        22.   Upon belief, Defendant CB’s annual revenue exceeded $500,000.00.

        23.   At all times relevant to this Complaint, Defendants had multiple employees

who regularly sold, handled, or otherwise worked on materials that had been moved in

or produced for commerce.

        24.   In the alternative, Plaintiff is a covered individual under the FLSA.




Page 3 of 8
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 4 of 16 PageID 25




        25.   While working for Defendants, Plaintiff regularly and directly participated

in the selection and sale of roofing products from the out of state vendors described above

to consumers in the Tampa Bay area.

        26.   At all times relevant to this Complaint, these duties were Plaintiff’s primary

job responsibility.

        27.   From September 2020 until December 2020, Plaintiff worked approximately

50 hours each week, or 10 hours of overtime each week.

        28.   From January 2021 to May 13, 2021, Plaintiff worked approximately 66

hours per week, or 16 hours of overtime each week.

        29.   Plaintiff did not earn at least minimum wage from January to May 2021.

        30.   Plaintiff never received overtime compensation equal to one and one-half

of his regular rate of pay for all hours worked in excess of forty (40) hours.

        31.   Defendants failed to pay Plaintiff any wages at all in April and May 2021.

        32.   All records, if any, concerning the number of hours and compensation paid

to Plaintiff are in the possession and custody of Defendants.

        33.   Upon information and belief, Defendants have been accused of similar

conduct in the past, including an employee lawsuit to recover wages with similar facts.

        34.   Because Defendants’ actions were intentional, willful, and unlawful, their

failure to pay Plaintiff constitutes bad faith and Plaintiff is entitled to liquidated damages

in an amount equal to minimum wage and overtime owed by Defendants in addition to

his regular rate.

        35.   Plaintiff is owed the following sums: See Exhibit C attached.

              a.      Back wages at minimum wage                 $5,185.62
              b.      Back overtime wages                        $3,188.70
              c.      Liquidated damages                         $8,374.32



Page 4 of 8
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 5 of 16 PageID 26




        36.   In total, Defendants owe Plaintiff $16,748.64 in unpaid wages and overtime,

in addition to liquidated damages, however, this is subject to increase because recovery

of commissions (as pled below) would increase the applicable regular rate and overtime

rate. See Exhibit C attached.

        37.   Plaintiff retained the undersigned attorney to represent him in this action,

and pursuant to 29 U.S.C. § 216(b), Plaintiff is entitled to recover all reasonable attorneys’

fees and costs incurred in this action.

        WHEREFORE, Plaintiff, DAVID LEONARD demands judgment against

Defendants, CB ROOFING CONSTRUCTION, INC., AND CHAD BOWMAN, jointly

and severally, for payment of all hours worked, liquidated damages, pre and post

judgment interest, reasonable attorneys’ fees and costs of suit, and any further relief this

Court deems appropriate.

                                        COUNT II:
                                BREACH OF ORAL CONTRACT

        38.   Plaintiff re-alleges paragraphs 1 through 14 of this Complaint.

        39.   This is a supplemental claim for breach of contract under Florida law.

        40.   Jurisdiction is proper for this supplemental claim under 28 U.S.C. § 1367.

        41.   Defendants promised and/or agreed to pay Plaintiff wages in the form of

commissions for all roofing jobs he sold.

        42.   Plaintiff worked for Defendants as agreed.

        43.   Defendants breached their contract with Plaintiff by failing to pay Plaintiff

the commissions they promised to pay.




Page 5 of 8
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 6 of 16 PageID 27




        44.    Plaintiff is owed damages in the form of commissions from Defendants of

at least $53,880.00, but this amount is subject to discovery and is likely to increase. See

Exhibit D attached.

        WHEREFORE, Plaintiff, DAVID LEONARD, demands judgment against

Defendants, CB ROOFING CONSTRUCTION, INC., AND CHAD BOWMAN, jointly

and severally, for damages including unpaid commissions, pre and post judgment

interest, reasonable attorneys’ fees and costs of suit, and any other relief this Court deems

appropriate.

                                    COUNT III:
                              DETRIMENTAL RELIANCE

        45.    Plaintiff re-alleges paragraphs 1 through 14 of this Complaint.

        46.    This is a supplemental claim for detrimental reliance under Florida law.

        47.    Jurisdiction is proper for this supplemental claim under 28 U.S.C. § 1367.

        48.    Defendants promised and/or agreed to pay Plaintiff commissions for all

roofing jobs he sold.

        49.    Based on Defendants’ promise, Plaintiff worked for Defendants as agreed.

        50.    Defendants failed to pay Plaintiff the commissions he was promised.

        51.    Plaintiff is owed damages in the form of commissions from Defendants of

at least $53,880.00, but this amount is subject to discovery and is likely to increase. See

Exhibit D attached.

        52.    Plaintiff relied on Defendants' promises to his detriment and it would be

unjust for Defendants to withhold commissions after enjoying the efforts and proceeds

of Plaintiff's work.




Page 6 of 8
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 7 of 16 PageID 28




        53.    Plaintiff would not have worked for Defendants but for their promise to

pay commissions, and Plaintiff would not have worked for Defendant in exchange for

the wages paid by Defendant to date and/or Plaintiff would not have worked for

Defendant in exchange for only minimum wage.

        WHEREFORE, Plaintiff, DAVID LEONARD, demands judgment against

Defendants, CB ROOFING CONSTRUCTION, INC., AND CHAD BOWMAN, jointly

and severally, for damages including unpaid commissions, pre and post judgment

interest, reasonable attorneys’ fees and costs of suit, and any other relief this Court deems

appropriate.

                               COUNT IV:
                UNPAID WAGES UNDER FLORIDA STATUTE 448.08

        54.    Plaintiff re-alleges paragraphs 1 to 14 and 37 to 52 of this Complaint

        55.    This is a supplemental claim for unpaid wages under Florida law.

        56.    Jurisdiction is proper for this supplemental claim under 28 U.S.C. § 1367.

        57.    Because Florida law construes commissions as wages, Plaintiff is entitled to

at least $53,880.00 in commissions from Defendants, but this amount is subject to

discovery and is likely to increase. See Exhibit D attached.

        58.    Florida Statute § 448.08 provides that an employee may sue his employer

for unpaid wages, and if he is successful, the employee is entitled to costs of the action in

addition to reasonable attorneys’ fees.

        59.    Plaintiff asserts the Florida law claims as a companion to the FLSA violation

because while the FLSA provides for recovery of minimum wage, Florida law permits

recovery of Plaintiff’s commissions.




Page 7 of 8
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 8 of 16 PageID 29




        60.    Count I of this Complaint is an action for violation of the FLSA and Count

II of this Complaint is an action for detrimental reliance on promise to pay wages, both

of which constitute the civil actions for unpaid wages required by Florida Statute § 448.08.

        61.    Plaintiff retained the undersigned attorney to represent him in this action

and is entitled to recover all reasonable attorneys’ fees and costs incurred in this action.

        WHEREFORE, Plaintiff, DAVID LEONARD, demands judgment against

Defendants, CB ROOFING CONSTRUCTION, INC., AND CHAD BOWMAN, jointly

and severally, for damages including unpaid commissions, pre and post judgment

interest, reasonable attorneys’ fees and costs of suit, and any other relief this Court deems

appropriate.

                                   Respectfully submitted on September 15, 2021.

                                   /s/ Kimberly Isner Monticello
                                   KIMBERLY ISNER MONTICELLO
                                   Florida Bar No.: 056069
                                   Trial Counsel
                                   Monticello Law Firm, PA.
                                   2202 N. Westshore Blvd., Suite 200
                                   Tampa, Florida 33607
                                   Telephone: (813) 367-3677
                                   Facsimile: (855) 767-5734
                                   kim@monticellolawfirm.com
                                   Attorney for Plaintiff, David Leonard




Page 8 of 8
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 9 of 16 PageID 30




                         EXHIBIT A TO COMPLAINT
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 10 of 16 PageID 31




                         EXHIBIT A TO COMPLAINT
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 11 of 16 PageID 32




                         EXHIBIT A TO COMPLAINT
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 12 of 16 PageID 33




                         EXHIBIT A TO COMPLAINT
    Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 13 of 16 PageID 34


  From:    Chad Bowman cbowman@cbroofingconstruction.com
Subject:   Re: David Leonard Case
   Date:   July 1, 2021 at 3:53 PM
     To:   kmonticello@monticellolawfirm.com

       Good A&ernoon Kim

       I wanted to reach out to you since we seem to be missing each other on the phone. I can provide some evidence of the false statements David is making. I have personally talked to
       and recorded one of the clients that David had signed a contract with who stated he was star?ng his own company and wanted to transfer them and other clients to his new company.
       We had two clients come into the oﬃce with similar stories saying they thought it was sketchy and his demeanor was oﬀ. We told any clients that he had worked with that if they felt
       like things were amiss we would let them out of the contract with no penal?es. We have several sales reps who said David had approached them to go and work for him at his new
       company. David was never hired as an employee. All our salesmen are independent reps who set their own hours. We use a calendar system that lets the reps show us when they are
       available to run company generated leads. If they are available for a lead with a client we do set up that schedule for them. While he represented our company we are aware of
       online ques?onable ac?vity calling out a posible transgender person and group making commits that are not nice. We had to publicly apologize and place David on no?ce that if it
       con?nued he would not be allowed to represent us and we would not be able to set leads for him. We had to ask David not to come to our oﬃce when there was not a male person
       present. He learned our oﬃce paFerns quickly and was very persistent on making advances with one of our young ladies in the oﬃce a&er she had asked him to stop several ?mes.
       He went as far to ﬁgure out our keypad codes which we had to change so he would not let himself in while the girls were in the oﬃce alone. Despite these early warning sings we
       gave hime the beneﬁt of the doubt and worked with him. Our sales manager went out of his way to help him as we felt sorry for him and saw the good in him. Our sales manager and
       I had worked with him on several jobs geJng the vergbiage correct as he had informed us of a learning disability, I do not recall what he actually said he had but we were ﬁne stepping
       in and giving him the help he needed to succeed. We let all reps who sell for us know that as long as they work and sell for us we will pay them commissions and if they leave as long
       as its on good terms and they have not done harm to the company of the clients we will con?nue to pay them. Most of the commissioned companies in the area do not pay
       commissions a&er a rep leaves. We s?ll have reps who have worked for us in the past who will bring us jobs because they trust we will pay them. We only allow this if the current
       company is ok with us running the job. This usually happens if the old reps current company does not do the kind of work the scope calls for or its out of their service area. Please let
       me know what evidence you would like? I can try and email it or come into your oﬃce with my computer as all our documents are in the cloud. All commissions for each job our sales
       manager does calculate and shares with sales reps especially if there are deduc?ons oﬀ the base commission.
       Thank you
       Chad Bowman
       CB Rooﬁng Construc?on inc.
       (813) 569-6930 o
       (615) 534-8740 f




           On Jun 15, 2021, at 2:06 PM, Chad Bowman <cbowman@cbrooﬁngconstruc?on.com> wrote:

           Dear Kimberly Mon?cello

           I received your leFer yesterday the 14th of June. It was sent to our mailing address that we only check once a week. I have brieﬂy read though the demand leFer and will need
           more ?me to go through it as you client has made many accusa?ons some of which I am not aware of and some I have some knowledge of. I am leaving out of town this a&ernoon
           and will not be back in the oﬃce un?l the 25th of June. I am reques?ng that you please extend your ?me frame to ﬁle a lawsuit un?l you and I can speak and I have ?me to get you
           the informa?on you will need to advise your client as to the best plan of ac?on. We do not have anything to hide and I will open all our books and documents for you to review.




           Thank you
           Chad Bowman
           CB Rooﬁng Construc?on inc.
           (813) 569-6930 o
           (615) 534-8740 f




                                                                EXHIBIT B TO COMPLAINT
                 Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 14 of 16 PageID 35


                                                   EXHIBIT C TO COMPLAINT


              October     November      December       January      February       March        April           May
                2020         2020          2020          2021          2021         2021        2021            2021       Total
             (4 weeks)    (5 weeks)     (4 weeks)     (4 weeks)     (5 weeks)    (4 weeks)     (4 weeks)     (3 weeks)


 Regular
  Hours         160           200           160          160           200           160          160           120        1320
 Worked


Overtime
 Hours           40            50           40           104           130           104          104           78          650
Worked


  Total
 Wages        2000.00       5072.20       2294.70       2115.30      2229.80       1890.80         0             0        13487.50
 Earned



 Regular        10.00        20.29         11.47         8.01          6.75         7.16           0             0         Varies
  Rate


  Back
Minimum         0.00          0.00         0.00         168.96        627.00       393.36        2283.60      1712.70     5185.62
Wage Due

 Back
Overtime       200.00        507.50       229.60        450.32        562.90       450.32        450.32        337.74     3188.70
 Due*


Liquidated
 Damages       200.00        507.50       229.60        619.28       1189.90       843.68        2733.92      2050.44     8374.32



* This number is subject to increase with any commissions due to Plaintiff (which must be included in the regular rate)
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 15 of 16 PageID 36


                               EXHIBIT D TO COMPLAINT



   COMMISSIONS DUE TO PLAINTIFF


           CLIENT NAME                     CLIENT ADDRESS         AMOUNT DUE

          Jerome Castronoca                  Brandon 33511          $2,000.00

           Isa Marie Bosques                  Tampa 33612           $1,800.00

             Quingyou LI                      Tampa 33647           $2,000.00

       Ajuluchukwu Enemchukwu               Riverview 33579         $1,800.00

           Margaret Schmidt                St Petersburg 33710      $500.00

           Christopher Atlas                 Brandon 33510          $850.00

         Kai and Robert Yaniz                 Tampa 33613           $1,400.00

          Ramonita Calderon                     Riverview 33578     $1,200.00

     Gangodhararao Chapalamadugu            Clearwater 33762        $1,800.00

            Linda Brownell                    Ruskin 33570          $1,400.00

              Alan Fosco                      Tampa 33613           $2,500.00

                Billy Idol                     Bradenton            $2,400.00

             Bonnie Losh                    Lakeland 33805          $1,800.00

            Garth Arevalo                     Tampa 33614           $1,500.00

           Niurka Calvache                    Tampa 33614           $2,880.00

             Charles Ricci                   Brandon 33511          $1,920.00

            Mark Mangus                     Bradenton 34203         $2,160.00

           Chris Bevington                    Tampa 33629           $800.00
Case 8:21-cv-02187-WFJ-CPT Document 3 Filed 09/16/21 Page 16 of 16 PageID 37


                               EXHIBIT D TO COMPLAINT



              Tyler Foster                   Lakeland 33803         $650.00

            James Talboom                    Riverview 33569       $1,800.00

             Jim Ferguson                    Lakeland 33809         $800.00

        Don and Jeanne Coleman              Clearwater 33755       $2,700.00

               James Blair                   Seminole 33777        $2,280.00

           Steven Mcglinchey                 Polk City 33868        $700.00

              Kawan Afree                 Wesley Chapel 33543      $2,280.00

              John Hargis                     Valrico 33594        $1,000.00

              Eric Bristow                     Lithia 33547        $1,100.00

             Joseph Towns                    Lakeland 33812        $1,300.00

             Bernard Rupp                     Tampa 33624          $1,300.00

             Joanne Mann                  Apollo Beach 33572        $700.00

              Sheryl Norr                 Sun City Center .33573   $1,680.00

        Javaris and Trenice Lucas             Tampa 33619          $2,000.00

            Douglas Dillard                  Polk City 33868       $2,880.00

        David and Barbra Denney               Ruskin 33570          $600.00




              TOTAL
                                                                   $53,880.00
      (SUBJECT TO DISCOVERY)
